Hines, J.
1. Under the act of July 24, 1920, a person holding a county warrant, who presents the same and does not receive payment thereof before the first day of December in the year in which such warrant is issued, may have the treasurer annually to mark thereon, “Presented,” the day of presentation, and non-payment for want of funds; and such warrant, when legally issued and duly presented as above stated, and not paid for want of funds, shall bear interest at the legal rate from the date of entry of presentation and non-payment for want of funds until July 1st following the year in which it was presented; but after July 1st of the following year such warrant will not bear interest unless it is again presented and payment is refused for want of funds, and the entry of such presentation and such non-payment is made thereon by the county treasurer and dated. Ga. Laws 1920, p. 65; 8 Park’s Code Supp. 1922, §'582.
2. Under said act county warrants do not bear interest unless they are presented for payment and payment is not made for want of funds, and an entry of such presentation and such non-payment is made by the county treasurer on the warrant, with the date of presentation. When the above requirements are complied with, such warrants bear interest from the date of entry of such presentation and non-payment until the first day of July of the year following that in which such entry is made; and after said latter date interest on such warrants ceases until such requirements are again complied with, when they again bear interest from the date of the renewal entry showing compliance with such requirements until July 1st of the succeeding year, when interest will again stop unless a new entry showing compliance with such requirements is made on the warrants; and so on until the warrants are paid. During any period which may elapse between the expiration and renewal of such entries, interest on said warrants ceases.
8. Applying the principles above ruled, the trial judge did not err in rendering the judgment which is complained of in the writs of error in these two eases. Judgment affirmed.

All the Justices concur.

Russell, C. J., concurs specially.
M. B. Gannon, for plaintiff in error. Hal Latuson, contra.